Court of Appeals of Ohio
                     EIGHTH APPELLATE DISTRICT
                        COUNTY OF CUYAHOGA


                    JOURNAL ENTRY AND OPINION
                            No. 101333




                            STATE OF OHIO

                                          PLAINTIFF-APPELLEE

                                    vs.

                            STEVEN CROTTS

                                          DEFENDANT-APPELLANT




                              JUDGMENT:
                               AFFIRMED




                         Criminal Appeal from the
                  Cuyahoga County Court of Common Pleas
                       Case No. CR-01-406396-ZA

BEFORE: Celebrezze, P.J., McCormack, J., and E.T. Gallagher, J.

RELEASED AND JOURNALIZED: December 4, 2014
FOR APPELLANT

Steven Crotts, pro se
Inmate No. 430-972
Chillicothe Correctional Institution
P.O. Box 5500
Chillicothe, Ohio 45601


ATTORNEYS FOR APPELLEE

Timothy J. McGinty
Cuyahoga County Prosecutor
BY: Brett Hammond
Assistant Prosecuting Attorney
The Justice Center
1200 Ontario Street
Cleveland, Ohio 44113
FRANK D. CELEBREZZE, JR., P.J.:

          {¶1} Defendant-appellant Steven Crotts appeals from the judgment of the common pleas

court denying his March 17, 2014 motion for resentencing. Finding no merit to his appeal, we

affirm.

                                      I. Procedural History

          {¶2} Appellant was arrested on January 16, 1999, following a police investigation of an

alleged sexual assault that occurred at his home.1 On January 19, 1999, appellant was charged

in the Garfield Heights Municipal Court with attempted rape. On January 22, 1999, his case

was bound over to the Cuyahoga County Grand Jury.

          {¶3} On March 25, 1999, appellant filed a motion to dismiss his preindictment charges.

He argued that his charge should be dismissed pursuant to Rule 39 of the Rules of

Superintendence for the Courts of Ohio. The trial court found appellant’s motion to be well

taken and dismissed his charges on March 29, 1999.

          {¶4} On April 26, 2001, appellant was reindicted in Cuyahoga C.P. No.

CR-01-406393-ZA and charged with four counts of gross sexual imposition in violation of R.C.

2907.05 and one count of kidnapping in violation of R.C. 2905.01 with a sexual motivation

specification. Two of the gross sexual imposition counts contained specifications that the victim

was under the age of 13.

          {¶5} On April 9, 2002, appellant moved the court to dismiss his indictment based on

alleged violations of his right to a speedy trial pursuant to R.C. 2945.71. On April 16, 2002, the



        The facts underlying appellant’s indictment are set forth in State v. Crotts,
          1

8th Dist. Cuyahoga No. 81477, 2003-Ohio-2473, ¶ 3-5.
trial court denied appellant’s motion. The court found that appellant’s speedy trial rights would

not expire until July 2, 2002.

       {¶6} The matter proceeded to a jury trial on April 17, 2002. At the conclusion of trial,

the jury found appellant guilty of kidnapping with a sexual motivation specification and two

counts of gross sexual imposition with specifications that the victim was under the age of 13.

He was sentenced to five years each on the counts of gross sexual imposition, to be served

concurrently to each other but consecutively to an eight-year prison term for kidnapping, for a

total sentence of 13 years. The judge also determined that appellant was a sexual predator.

       {¶7} On May 15, 2003, this court reversed appellant’s convictions finding that the trial

court committed reversible error by accepting inadmissible and prejudicial “other acts” evidence.

 State v. Crotts, 8th Dist. Cuyahoga No. 81477, 2003-Ohio-2473. On December 15, 2004, the

Ohio Supreme Court reversed this court’s decision and remanded the case for disposition of the

assignments of error found moot. State v. Crotts, 104 Ohio St.3d 432, 2004-Ohio-6550, 820

N.E.2d 302. On remand, this court overruled the remaining assignments of error and affirmed

appellant’s convictions. State v. Crotts, 8th Dist. Cuyahoga No. 81477, 2005-Ohio-3435.       On

December 14, 2005, the Ohio Supreme Court “denied leave to appeal and dismisse[d] the appeal

as not involving any substantial constitutional question.” State v. Crotts, 107 Ohio St.3d 1683,

2005-Ohio-6480, 839 N.E.2d 403.

       {¶8} Thereafter, appellant filed an application for reopening his appeal with this court

pursuant to App.R. 26(B). In support of his application for reopening, appellant argued, among

other things, that he was denied due process of law when the trial court failed to dismiss his

indictment where his right to a speedy trial had been violated. On March 13, 2006, this court
denied appellant’s motion to reopen, finding that his speedy trial arguments were barred by the

doctrine of res judicata.   State v. Crotts, 8th Dist. Cuyahoga No. 81477, 2006-Ohio-1099,

reopening disallowed (Mar. 6, 2006), Motion No. 376246.

       {¶9} Appellant then filed an action for habeas corpus in federal court, arguing that he was

denied effective assistance of counsel when his attorney failed to raise claims under Blakely v.

Washington, 542 U.S. 296, 124 S.Ct. 2531, 159 L.Ed.2d 403 (2004), and State v. Foster, 109

Ohio St.3d 1, 2006-Ohio-856, 845 N.E.2d 470. The court granted a conditional writ of habeas

corpus and ordered the state court to resentence appellant. See Crotts v. Bradshaw, N.D.Ohio

No. 1:06-CV-2519, 2007 U.S. Dist. LEXIS 79044 (Oct. 24, 2007).

       {¶10} On December 11, 2007, the trial court reimposed appellant’s 13-year sentence.

On January 15, 2009, this court affirmed appellant’s sentence.         State v. Crotts, 8th Dist.

Cuyahoga No. 90898, 2009-Ohio-138.

       {¶11} On March 17, 2014, appellant filed a motion to “schedule resentencing date to

comply with statutory required notification addressing postrelease control and punishment for

failure to pay court cost in open court in the defendant’s presence pursuant to Crim.R. 43.” On

April 7, 2014, appellant’s motion was denied by the trial court.

       {¶12} Appellant now brings this timely appeal, pro se, raising two assignments of error

for review.

                                      II. Law and Analysis

                                         A. Speedy Trial

       {¶13} In his first assignment of error, appellant challenges the trial court’s denial of his

pretrial motion to dismiss based on alleged violations of his right to a speedy trial. He contends
that the trial court improperly tolled his speedy trial days, thereby rendering his convictions void.

 However, this court has already determined that appellant’s arguments relating to his speedy

trial rights are barred by the doctrine of res judicata. Crotts, 2006-Ohio-1099, at ¶ 4 (“Since

the issues of improper sentencing, defective indictment, and speedy trial were raised on appeal to

the Supreme Court of Ohio, res judicata now bars any further litigation of the claims”), citing

State v. Dehler, 73 Ohio St.3d 307, 652 N.E.2d 987 (1995); State v. Terrell, 72 Ohio St.3d 247,

648 N.E.2d 1353 (1995); State v. Loyed, 8th Dist. Cuyahoga No. 83075, 2004-Ohio-3961,

reopening disallowed (Apr. 27, 2005), Motion No. 365802; State v. Smith, 8th Dist. Cuyahoga

No. 68643, 1996 Ohio App. LEXIS 101 (Jan. 18, 1996), reopening disallowed (June 14, 1996),

Motion No. 371793.

       {¶14} Appellant’s first assignment of error is overruled.

                                     B. Former R.C. 2947.23

       {¶15} In his second assignment of error, appellant argues that the trial court failed to

comply with the mandates of former R.C. 2947.23(A)(1)(a). He contends that the trial court

“failed to notify him of the possibility of community service in lieu of court cost payments.”

Although, technically, at the time of sentencing, the trial court should have so notified appellant,

the statute has since been amended, and we therefore find that any error was harmless.

       {¶16} As this court has stated:

       In the current version of the statute, the court must only notify an offender of the
       possibility of community service in lieu of unpaid court costs if that offender is
       sentenced to community control sanction or other nonresidential sanction. R.C.
       2947.23(A)(1)(a). It expressly excludes the notification requirement on an
       offender sentenced to [a] term of imprisonment. If we reversed the trial court’s
       imposition of court costs, we would have to remand the case for a resentencing on
       the court costs, in which case the current version of R.C. 2947.23 would apply.
       Paradoxically, our remand would be for the trial court to again impose the court
       costs without any notification because [appellant] was sentenced to a term of
       imprisonment. In light of this futile act, we find that in this particular case, any
       error in failing to notify [appellant] was harmless.

State v. Young, 8th Dist. Cuyahoga No. 99752, 2014-Ohio-1055, ¶ 31; see also State v. Liuzzo,

8th Dist. Cuyahoga No. 99545, 2014-Ohio-3030, ¶ 16.

       {¶17} Appellant’s second assignment of error is overruled.

                                         III. Conclusion

       {¶18} Appellant’s speedy trial arguments have been previously raised and addressed by

this court. Therefore, his claims are barred by res judicata. Further, the trial court’s failure to

notify appellant at the time of his sentencing of the possibility of community service in lieu of

unpaid court costs is harmless based on the subsequent amendments to R.C. 2947.23(A)(1)(a).

       {¶19} Judgment affirmed.

       It is ordered that appellee recover from appellant costs herein taxed.

       The court finds there were reasonable grounds for this appeal.

       It is ordered that a special mandate issue out of this court directing the common pleas

court to carry this judgment into execution.

       A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of the

Rules of Appellate Procedure.



FRANK D. CELEBREZZE, JR., PRESIDING JUDGE

TIM McCORMACK, J., and
EILEEN T. GALLAGHER, J., CONCUR